Citation Nr: 1119009	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for alopecia areata, claimed as due to herbicide exposure.

2.  Entitlement to service connection for loss of use of a creative organ due to low sperm count, claimed as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and B.P.



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York. 

The Veteran testified at a video conference hearing in support of his claims in December 2007 before the undersigned Veterans Law Judge.  In May 2010, the Board reopened the Veteran's claims for service connection and remanded this case to the RO via the Appeals Management Center (AMC) so that he could undergo VA examinations for the claimed disabilities. 


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides in Vietnam.  

2.  Alopecia areata is shown by the competent evidence of record to be related to the Veteran's active military service.

3.  The evidence of record demonstrates a current diagnosis of a low sperm count, and the evidence reasonably supports a direct relationship to military service.



CONCLUSIONS OF LAW

1.  The Veteran's alopecia areata was incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The Veteran's low sperm count was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The notice must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be cured by providing any necessary notice and then readjudicating the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ ; 129 S. Ct. 1696 (April 21, 2009).

VA has satisfied its VCAA duty to notify by issuing a predecisional notice letter in April 2005.  A follow up letter was issued in April 2006, which provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  The Veteran's claims were readjudicated in the December 2010 SSOC.  

The Board finds that the duty to assist provisions of the VCAA have been met.  All available service treatment records (STRs) have been obtained and associated with the Veteran's claims folder.  Further, all relevant treatment records adequately identified by the Veteran have been procured and associated with his claims folder.  He testified at a video conference hearing.  This case was remanded in May 2010 so that he could undergo examinations.  He had VA examinations for the claimed conditions in May 2010.  Thus, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In support of his claim for a low sperm count, the Veteran submitted two internet articles to the Board in February 2011.  He did not submit a waiver of RO consideration for the evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).  However, due to the favorable nature of this appeal, solicitation of a waiver is not necessary.  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his claims.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

II.  Service Connection Claims

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, at 83.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 5107(b).  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

A.  Alopecia Areata

The current medical evidence establishes that the Veteran has a diagnosis of alopecia.  Specifically, he has no hair on his back, hands, arms, legs, feet, and toes.  Therefore, the first element of service connection has been met.  Hickson, 12 Vet. App. at 253.  

The Veteran asserts that his alopecia was caused by exposure to herbicides while he was serving in the Republic of Vietnam.  Alopecia is not listed in VA regulations as a condition for which service connection can be presumptively established.  38 C.F.R. §§ 3.307, 3.309.  Therefore, he is not entitled to presumptive service connection for alopecia.  

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  The Board will address his claim under that theory.  

The Veteran's STRs are unremarkable for any relevant complaints, diagnosis of, or treatment for alopecia.  However, at his December 2007 hearing, the Veteran testified that although he had body hair when he entered service, but it began to fall out before he left the Republic of Vietnam.  The Veteran is competent to observe his hair loss.  His credibility is bolstered by lay statements submitted from his sister and mother.  Both of them stated that when the Veteran returned from the Republic of Vietnam in 1968, prior to separation, he had no hair on his arms, legs, and "other parts of his body."  The Board finds the Veteran's testimony regarding the loss of his body hair to be credible and sufficient to establish continuity of symptomatology from the Veteran's return from Vietnam in 1968, which was prior to his leaving service in December 1969.  Barr, 21 Vet. App. at 303.  Thus, the second element of service connection is satisfied.  Hickson, 12 Vet. App. at 253.  

Lastly, the Veteran underwent a VA examination in May 2010, at which the examiner found that there was no documentation of the Veteran's hair loss until 2003, with the exception of the Veteran's statements and those of his mother and sister.  The examiner concluded that the credibility of the lay statements determined whether a nexus existed, stating that if the lay statements of the Veteran, his sister, and his mother were credible, then a nexus was established.  On the other hand, the doctor also stated that if the statements were not credible, then there was no nexus.  As stated above, the Board finds the competent lay observations of the Veteran, his sister, and his mother to be credible, which according to the examiner, establishes a nexus.  Thus, the third and final element of service connection is satisfied, and the claim is granted.  Hickson, 12 Vet. App. at 253.  

B.  Low Sperm Count

The current medical evidence establishes that the Veteran has a diagnosis of a low sperm count, etiology unknown.  Therefore, the first element of service connection has been met.  Hickson, 12 Vet. App. at 253.  

The Veteran asserts that his low sperm count was caused by exposure to herbicides while he was serving in the Republic of Vietnam.  A low sperm count is not listed in VA regulations as a condition for which service connection can be presumptively established.  38 C.F.R. §§ 3.307, 3.309.  Therefore, he is not entitled to presumptive service connection for this condition.  The Board will now address the claim under the theory of direct service connection.  Combee, 34 F.3d at 1042.  

The Veteran's STRs are completely negative for any complaints or diagnoses of a low sperm count.  The Veteran asserted that he did not become aware of this problem until he attempted to father children after service.  The Veteran was not diagnosed with a low sperm count until October 2003, over thirty years after separation from service.  In November 2003 and January 2004, the Veteran submitted statements from his mother and sister.  They established that the Veteran had been married and divorced twice, with no children, and that both ex-wives later had children.  

Although there is no evidence of in-service treatment for a low sperm count, the Veteran has submitted his own statements and testimony, as well as statements from his mother and sister, supporting observations of a fertility problem following service.  The Board finds the Veteran's testimony and statements regarding observations of a fertility problem to be credible,  and sufficient to establish continuity of symptomatology from the Veteran's return from Vietnam in 1968, which was prior to his leaving service in December 1969.  Barr, 21 Vet. App. at 303.  Thus, the second element of service connection is satisfied.  Hickson, 12 Vet. App. at 253.  

The final element of service connection to examine is whether there is medical, or in certain circumstances, lay evidence, of a nexus between the current disability and active service.  See id.  Initially, the Board notes that there are several medical opinions of record suggesting a possible nexus between the Veteran's low sperm count and his period of service, based upon exposure to herbicides or otherwise.  In an October 2003 treatment record, the Veteran's private physician, Dr. W. F., stated, "[low sperm count is] possibly related to Agent Orange exposure during Vietnam."  In an October 2003 letter to VA, he stated that "[m]y belief is that this spectrum of signs could be possibly related to Agent Orange exposure."  In March 2005, he wrote to VA stating that the Veteran's low sperm count "could possibly be related to his military service."  Lastly, in a February 2006 letter he stated that the Veteran did not have a genetic predisposition to infertility and that it "may, in fact, be related to his military service.  Of course I cannot say for sure his problems are secondary to exposure to various chemicals while in service but these medical conditions he has suffered with have been seen to occur in others with similar exposures."  

In May 2010, the Veteran underwent a VA genitourinary examination.  He was diagnosed with a low sperm count and his testicles were noted to be 2/3 of normal size.  The problem associated with the diagnosis was listed as loss of a creative organ due to low sperm count.  The examiner noted that there was no scientific data linking low sperm count to Agent Orange exposure.  The examiner stated there was "insufficient evidence to create a nexus" because it is not possible to determine retrospectively when the Veteran had the onset of low sperm count - whether it was prior to active duty, during active duty, or sometime after active duty.  The examiner concluded that the Veteran's low sperm count was less likely as not caused by or a result of active service.  

Lastly, the Veteran submitted two articles in support of his argument that there is a nexus between his low sperm count and herbicide exposure.  The first article, from toxipedia.org, states that dioxin has been linked to low sperm count in laboratory animals.  The second article from the "Dioxin Homepage" states generally that, "[d]ioxin has been linked to ... reduced sperm counts."  Although this information does not present any facts specific to this Veteran's case, the evidence supports a generic relationship between dioxin exposure and low sperm count, and, thus, lends a degree of support to the Veteran's contentions.  

The Board has carefully reviewed all the evidence of record, and concludes that resolving all doubt in the Veteran's favor, service connection for loss of a creative organ due to low sperm count is granted.  38 U.S.C.A. § 5107(b).  In summary, the Veteran has a current diagnosis of a low sperm count, with associated loss of a creative organ.  He has provided credible statements about a longstanding problem with fertility, since service.  Without any evidence demonstrating that the Veteran had a low sperm count upon entry into active service, the Board concludes that the Veteran is entitled to the presumption of soundness.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  As the Board has determined that the Veteran is entitled to the presumption of soundness, the VA examiner's comment that it was not possible to determine whether the condition existed prior to active duty, is entitled to little probative weight.  

Although there is no in-service record of a medical condition related to low sperm count, the evidence of record, as described above, tends to support a relationship between the current low sperm count and dioxin exposure in service.  The VA in May 2010 indicated that there was "insufficient evidence to create a nexus" because it is not possible to determine retrospectively when the Veteran had the onset of low sperm count.  In a recent statement from the Veteran received in January 2011, he indicated that he concedes that he should have had sperm count testing done much sooner, as he had two marriages fail because of an inability to father children.  However, he stated that he did not suspect at the time that a low sperm count was the controlling factor.  The Board finds that the Veteran has presented credible lay statements and testimony attesting to observations of a fertility problem, in that he was married twice after service and unable to father any children.  He has additionally provided credible and competent testimony as to the continuity of symptoms since his separation from service.  He has submitted many private medical statements suggesting a possible relationship between a current low sperm count and his active military service.  He also submitted medical treatise information suggesting a relationship to dioxin exposure.  

The Board acknowledges the VA examiner's statement that it would not be possible to make a retrospective opinion with a lack of clinical evidence.  As it is impossible to go back and recreate clinical evidence, the Board must look at other evidence of record.  Taking the items listed above, including the VA and private medical evidence, along with the Veteran's credible statements, the Board finds that the evidence is evenly balanced in this case.  Resolving all doubt in the Veteran's favor, service connection for loss of a creative organ due to low sperm count is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






CONTINUED ON NEXT PAGE ...
ORDER

Service connection for alopecia areata is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for loss of use of a creative organ due to low sperm count is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
LAURA H. ESKENAZI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


